Case 8:18-cv-01041-GJH Document 167-23 Filed 06/14/19 Page 1 of 2

A-22

“Reservation at Ramparts Tavern.msg”
Case 8:18-cv-01041-GJH Document 167-23 Filed 06/14/19

Strickland, Shemaiah

From: Christa Jones <xtadjones@hotmail.com>
Sent: Friday, April 24, 2015 11:32 AM

To: Tom Hofeller

Subject: Reservation at Ramparts Tavern

Let's eat! | reserved a table for 3 at Ramparts Tavern,

When:
Friday, April 24 at 6:30 PM

Address:

1700 Fern Street
Alexandria, VA, 22302
Get directions

This reservation was made through OpenTable. Download the free iPhone app.

Sent from my iPhone

Page 2 of 2
